          Case 1:18-cv-09433-LGS Document 79 Filed 04/02/20 Page 1 of 2
                                                      U.S. Department of Justice               Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                                         Application is GRANTED. Defendant must
                                                      April 1, 2020
                                                                         answer or otherwise respond to the
By ECF
                                                                         Amended Complaint by May 19, 2020.
The Honorable Lorna G. Schofield
United States District Judge                                             The parties are reminded to file the joint
Southern District of New York                                            letter and proposed case management
500 Pearl Street                                                         plan and scheduling order, pursuant to
New York, NY 10007                                                       the Order at Dkt. No. 77, by April 9, 2020.
                                                                         The Clerk of Court is respectfully directed
       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)                 to close Dkt No. 78.

Dear Judge Schofield:                                               Dated: April 2, 2020
                                                                             New York, New York
    This Office represents defendant President Donald J. Trump in his official capacity as the
President of the United States (the “government”) in this First Amendment action brought by
plaintiff PEN American Center, Inc. (“PEN American”). The government respectfully requests a
six-week extension of the time to file an Answer in this action, from April 7, 2020, to May 19,
2020. This is the government’s first request for an extension of time to file an Answer. Plaintiff’s
counsel does not consent to this extension request.

    The requested extension is necessary in light of the national emergency created by COVID-
19. Filing an Answer will require coordination with the White House, including further review
by White House staff of the allegations in plaintiff’s Amended Complaint that were not
dismissed by this Court. In light of the resources and staffing being allocated by the government
to responding to this national emergency, the government respectfully requests that the
government be given six additional weeks to file an Answer in this action.

    In addition, the government is exploring the possibility of seeking an order from this Court
pursuant to 28 U.S.C. § 1292(b), certifying the Court’s March 24, 2020 Opinion and Order on
the government’s motion to dismiss for an interlocutory appeal. See ECF No. 76. As the Court is
aware, the Office of the Solicitor General would need to approve any such motion to be made to
the Court. The requested extension of time will also allow government counsel to consult on the
certification question and possibly seek approval from the Office of the Solicitor General.

    Plaintiff objects to the requested extension. Plaintiff’s position is as follows: While Plaintiffs
are certainly willing to entertain reasonable requests related to the consequences of the
coronavirus pandemic that explain the need for an extended delay, it is our understanding that the
Department of Justice is fully open. Moreover, consultations necessary to answer a complaint
can be, and are, customarily conducted by email and telephone. A six-week extension is not
warranted to answer a pared-down complaint that has been in the government’s possession for
more than a year.

   I thank the Court for its consideration of this submission.
        Case 1:18-cv-09433-LGS Document 79 Filed 04/02/20 Page 2 of 2
                                                                            Page 2



                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney
                                   By:   /s/ Steven J. Kochevar
                                         Steven J. Kochevar
                                         Assistant United States Attorney
                                         86 Chambers Street, Third Floor
                                         New York, NY 10007
                                         Telephone: (212) 637-2715
                                         Fax: (212) 637-2717
                                         Email: steven.kochevar@usdoj.gov
CC (By ECF): Counsel of Record
